Citation Nr: 0105708	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
November 1978.  

The veteran was originally denied service connection for a 
back disability in a January 1979 rating action.  The present 
case arises from a June 1999 notification to the veteran that 
it would be necessary for him to submit new and material 
evidence to reopen his previously denied claim.  The veteran 
subsequently expressed his disagreement with the decision 
that he had not submitted new and material evidence to reopen 
his claim, and after a statement of the case was issued in 
January 2000, he perfected his appeal in February 2000.  A 
hearing at which the veteran testified was conducted at the 
regional office (RO) in March 2000, and a supplemental 
statement of the case was issued in May 2000.  The case was 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC. 


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a back disability in a January 1979 rating action.  

2.  The veteran initiated an appeal with respect to this 
January 1979 rating action, but then abandoned it when he 
failed to respond to a request for additional information by 
the RO.  

3.  The veteran attempted to reopen his claim for service 
connection for a back disability in 1982, but he did not 
respond to a subsequent request by the RO for additional 
information, and that claim was abandoned as well.  

4.  The veteran's current claim was submitted in 1999, and in 
connection with this claim the veteran submitted copies of 
his service medical records as well as copies of records 
dated prior to and since service.  

5.  The records the veteran submitted in connection with his 
current claim had not been previously considered and show 
that he was first treated for back complaints in service.  

6.  Evidence added to the record since 1979 bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  


CONCLUSION OF LAW

New and material evidence has been presented since the 
January 1979 decision by the RO, and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A preexisting 
disease will be considered to have been aggravated by 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).

Furthermore, for purposes of adjudicating a claim of 
entitlement to service connection, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  In this regard, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof) and, when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

A review of the evidence in this case shows that in December 
1978, the veteran submitted his original application for 
service connection for a back disability.  On his 
application, the veteran advised that he had a bullet lodged 
in his back that arose from a pre-service incident.  In 
connection with this claim, the RO obtained a service record 
reflecting that, because of low back pain, the veteran was 
considered not medically qualified for duty, and that the 
reason he was separated from service was that he did not meet 
procurement medical fitness standards.  After reviewing the 
foregoing evidence, the RO denied the veteran's claim in a 
January 1979 rating action, concluding that "the cause of 
[the veteran's] pain condition was from the gunshot wound to 
his back prior to entering service."  The veteran was 
notified of this decision in a letter dated in February 1979, 
and addressed to him at his then current address of record.  

In a statement received from the veteran in April 1979, he 
expressed his disagreement with the decision to deny his 
claim.  In May 1979, the RO wrote to the veteran, requesting 
that he "please tell us what you disagree with concerning 
your claim."  The veteran did not respond to this request 
within one year, and therefore, his claim may be deemed to 
have been abandoned and the rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.158, 20.302.  

In September 1982, the veteran submitted another letter to 
the RO in which he advised that he wished to appeal the 
February 1979 decision that determined his "disability was 
not aggravated by service."  In November 1982, the RO 
responded to this letter, and advised the veteran that the 
time period he had to appeal its February 1979 decision had 
passed, but that he could reopen his claim upon the 
submission of new and material evidence.  There is no 
evidence that the veteran responded to this September 1982 
letter, and therefore, his attempt to reopen his 1982 claim, 
like his 1978 claim, may be considered abandoned. 

The veteran next attempted to reopen his claim for benefits 
in February 1999, and it is this claim that is the subject of 
the current appeal.  Under applicable criteria, a claim that 
is the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file, since the veteran abandoned 
his claim in 1979 and the decision to deny that claim became 
final, consists of a number of statements from the veteran, 
his testimony from his March 2000 hearing, letters he has 
written to political office holders, photographs of the 
veteran's back, private medical records dated between 1975 
and 1999, VA medical records dated in 1999, and service 
medical records.  

The veteran's statements, letters and testimony set forth his 
contention that he did not have a back disability when he 
entered service, but that he sustained an injury to his back 
during his training, and that he has had continuing back 
complaints since that time.  As to the bullet lodged in the 
veteran's back, the pre-service and service medical records 
provided by the veteran have shed some additional light on 
that matter.  Whereas the RO previously concluded the bullet 
lodged in the veteran's back was the result of a gunshot 
wound to the back, the additional evidence provided by the 
veteran shows that this was not the case.  Rather, in a 
suicide attempt made in June 1975, the veteran shot himself 
in the right abdomen with a small caliber pistol.  The bullet 
caused damage to the veteran's intestines, and then happened 
to come to rest in the vicinity of the right side of the 
fourth lumbar vertebra.  In the pre-service records the 
veteran provided, there was no treatment of his back 
mentioned, and it appears his spine was considered normal 
when he was examined in connection with his entrance into 
service in May 1978.  Indeed, the earliest medical record of 
any kind reflecting back complaints is dated in October 1978, 
approximately 3 months after the veteran's entrance into 
service.  At that time, however, the veteran's complaints 
were attributed to the bullet, the presence of which was 
obviously attributed to pre-service events.  

The foregoing evidence submitted by the veteran in connection 
with his attempt to reopen his claim provides a much clearer 
picture of his medical condition both prior to and during 
service, and shows that the first treatment for any back 
complaints occurred in service.  This bears directly and 
substantially upon the specific matter under consideration, 
and is of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for a back disability is 
reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disability, the appeal is 
granted.


REMAND

Having concluded that the veteran's claim for service 
connection for a low back disability has been reopened, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, the Board notes that the only service medical records 
associated with the claims file appear to be those provided 
by the veteran, and these appear to be incomplete and very 
difficult to read, (owing to the quality of the photocopies).  
Therefore, on Remand, the RO should attempt to obtain the 
veteran's complete, original service medical records from the 
National Personnel Records Center.  

In addition, the Board observes that the veteran identified a 
number of physicians and other medical professionals from 
whom he has received treatment for back complaints over the 
years since service.  He apparently provided copies of some 
of these records, but not all of the records the veteran 
identified have been associated with the claims file.  An 
attempt should be made to accomplish that before a final 
determination is entered.  Furthermore, in order to more 
precisely identify the veteran's current back disability, and 
its relationship to service, a current examination of the 
veteran should be undertaken. 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following: 

1.  After obtaining any necessary authorization 
and/or complete addresses from the veteran, the RO 
should attempt to obtain and associate with the 
claims file, the records of the treatment of the 
veteran's back from those medical professionals he 
previously identified in July 1999.  These records 
are specifically set out below:  

1983 records from Harry Dorsey, DC, 
1655 East Union
Greenville, MS 38701

1983 records from A. Albert Azordegan, MD
Jackson, MS 39216

1983 records from Delta Regional Medical 
Center
Greenville, MS 38701

1986 records from Rolling Fork Clinic
Rolling Fork, Mississippi

1993 records from Bolivar County Medical 
Center
Cleveland, MS 38732

1996 records from the Memphis 
Radiological Professional Corp.  

1999 records from Nathaniel Brown, MD
Mid-Delta Family Practice Clinic
Highway 61, South & Ruby Street
Cleveland, MS 38732

1999 records from Dr. Gough
189 N. Main St.
Drew, MS

The RO should also associate with the claims file 
the records of treatment of the veteran at the 
Memphis VA Medical Center since 1999 that are not 
already associated with the claims file.  

2.  The RO should contact the National Personnel 
Records Center, or other appropriate agency, and 
request the veteran's service medical records, 
which should then be associated with the claims 
file.  

3.  Next, the veteran should be scheduled for an 
examination of his back. The purpose of this 
examination is to identify the nature of any back 
disorder present, and to ascertain its etiology.  
In this regard, the examiner should be provided the 
veteran's entire claims file for review before the 
examination is conducted, and a notation that this 
review took place should be included in any report 
provided.  In addition, the physician should 
include in the report, the veteran's pertinent 
complaints, the clinical findings obtained during 
the examination, and the pertinent diagnoses.  In 
the event that a current back disorder is 
diagnosed, the examiner should specifically provide 
an opinion, based on a review of the evidence, as 
to whether any such disorder is a residual of the 
veteran's 1975 abdominal gunshot wound with 
retained bullet in the vicinity of his lumbar 
spine.  If that is the case, the examiner should 
also opine whether it is unlikely, likely, or at 
least as likely as not the back complaints noted in 
service, were manifestations of this current 
disorder.  If the answer to this question is in the 
affirmative, the examiner should offer an opinion 
as to whether the complaints noted in service show 
that the gunshot wound residuals increased in 
severity during service and, if so, whether such 
increase in severity was (1) a result of the 
natural progression for such an injury, (2) 
represented a temporary flare-up of symptoms, or 
(3) was beyond the natural progression of the 
injury.  In the event, it is determined that the 
veteran has a back disability that is unrelated to 
his gunshot wound, the examiner should offer an 
opinion as to the date of onset of any such 
disability.  A complete rationale for the opinions 
offered should be set forth in the report provided, 
together with citation to any pertinent medical or 
other supporting records.

4.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.  

5.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

6.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter is determination was to whether service 
connection for a low back disability is warranted.  
If the claim continues to be denied, the veteran 
and his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary until 
he is instructed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 





	(CONTINUED ON NEXT PAGE)


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

